Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 1 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 2 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 3 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 4 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 5 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 6 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 7 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 8 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 9 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 10 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 11 of 12
Case 3:19-cv-00160 Document 52-1 Filed on 05/11/20 in TXSD Page 12 of 12




/s/ Patrick Roy                             5/11/2020
